Name: 86/591/EEC: Council Decision of 26 November 1986 amending, on account of the accession of Spain and Portugal, Decision 82/752/EEC on the adoption of a European Economic Community research and development programme for a machine translation system of advanced design (Eurotra)
 Type: Decision
 Subject Matter: information and information processing;  technology and technical regulations;  research and intellectual property
 Date Published: 1986-12-04

 Avis juridique important|31986D059186/591/EEC: Council Decision of 26 November 1986 amending, on account of the accession of Spain and Portugal, Decision 82/752/EEC on the adoption of a European Economic Community research and development programme for a machine translation system of advanced design (Eurotra) Official Journal L 341 , 04/12/1986 P. 0039*****COUNCIL DECISION of 26 November 1986 amending, on account of the accession of Spain and Portugal, Decision 82/752/EEC on the adoption of a European Economic Community research and development programme for a machine translation system of advanced design (Eurotra) (86/591/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Having regard to the opinion of the Scientific and Technical Research Committee (CREST), Whereas Decision 82/752/EEC (3) expressly requires that the machine translation system of advanced designed (Eurotra) to be created should be capable of dealing with all official languages of the Community; Whereas the accession to the Community of Spain and Portugal increases the number of official languages to be handled by Eurotra from seven to nine which, in view of the contrastive treatment of language pairs planned for the system, will result in a substantial increase in such language pairs; Whereas the technical and financial implications of this extension call for substantial modifications to the Eurotra programme, its timetable, overall budgetary appropriations and the arrangements for its execution; Whereas, as a result of the progress of the programme, there is a time lag in the two new Member States, to be made up as quickly as possible; Whereas, by Decision 84/338/Euratom, ECSC, EEC (4), the Advisory Committee on Programme Management (ACPM) was replaced by the Management and Coordination Advisory Committee 'Linguistic Problems' (CGC-12), HAS DECIDED AS FOLLOWS: Article 1 Decision 82/752/EEC is hereby amended as follows: 1. (a) In Article 1, 'five-and-a-half years' is replaced by 'seven years'. (b) The second paragraph is replaced by the following: 'Under the terms of Annex I, the programme shall be divided into phases, each one concluding with a review. At the end of each phase the Council acting in accordance with the procedures laid down in the Treaty, shall decide, on the basis of a report from the Commission and the opinion of the Committee referred to in Article 3, whether to move on to the next phase.' 2. In Article 2, '16 million ECU' is replaced by '20 500 000 ECU' and 'eight temporary agents' by '14 temporary agents'. 3. The first subparagraph of Article 3 is replaced by the following: 'The Commission shall be responsible for the execution of the programme, in particular by means of research contracts. It shall be assisted by the Management and Coordination Advisory Committee "Linguistic Problems" (CGC-12), provided for by Decision 84/338/Euratom, ECSC, EEC (1). (1) OJ No L 177, 4. 7. 1984, p. 25.' 4. In Annex I, point 2 (b), '2 years' and '8,5 million ECU' are replaced by '3 years' and '13 million ECU', respectively. 5. In Annex I, point 2 (c), '18 months' is replaced by '2 years'. 6. Annex II shall be deleted. Article 2 This Decision shall be published in the Official Journal of the European Communities. It shall take effect on the date of its publication. Done at Brussels, 26 November 1986. For the Council The President P. WALKER (1) Opinion delivered on 14 November 1986 (not yet published in the Official Journal). (2) OJ No C 207, 18. 8. 1986, p. 13. (3) OJ No L 317, 13. 11. 1982, p. 19. (4) OJ No L 177, 4. 7. 1984, p. 25.